Citation Nr: 1241109	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-28 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for lumbar radiculopathy of the right lower extremity prior to March 29, 2011, and entitlement to a compensable rating thereafter.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1975 to April 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.   

In April 2012 a Travel Board hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  

The issues of entitlement to service connection for right arm numbness and sleep apnea were raised by the Veteran during the April 2012 Board hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  Service connection was established for lumbar radiculopathy of the right lower extremity, effective June 17, 2008, and a10 percent rating was assigned.

2.  The Veteran's rating for lumbar radiculopathy of the right lower extremity was reduced from 10 percent to a 0 percent in a June 2011 rating decision, effective March 29, 2011.

4.  The June 2011 decision did not result in a reduction or discontinuance of compensation payments.

5.  At the time of the June 2011 rating decision, the 10 percent rating for lumbar radiculopathy , right lower extremity had been in effect for less than five years.

6.  The evidence of record supported the reduction; at the time of the reduction, the Veteran's lumbar radiculopathy of the right lower extremity disability was not manifested by mild incomplete paralysis of the internal popliteal nerve and had shown improvement.

7.  Prior to March 29, 2011, the Veteran's lumbar radiculopathy of the right lower extremity disability was not manifested by more than mild incomplete paralysis of the internal popliteal nerve.

8.  From March 29, 2011, the evidence does not show that the Veteran had peripheral neuropathy or radiculopathy that more nearly approximated mild incomplete paralysis of the internal popliteal nerve and was shown to be asymptomatic.  


CONCLUSIONS OF LAW

1.  The reduction of a rating from 10 percent to a 0 percent, effective March 29, 2011, for lumbar radiculopathy of the right lower extremity was proper.  38 U.S.C.A. §§ 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.31, 4.124a, including Diagnostic Code 8521 (2012).

2.  Prior to March 29, 2011, the criteria for a rating in excess of 10 percent for lumbar radiculopathy of the right lower extremity were not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8521 (2012).  

2.  From March 29, 2011, the criteria for a compensable rating for lumbar radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8521 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the Veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the Veteran to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in February 2011.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the June 2011 rating decision.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained multiple examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Veteran seeks a disability rating in excess of 10 percent for his service-connected lumbar radiculopathy of the right lower extremity prior to March 29, 2011, and a compensable rating after that date.  

A July 2008 rating decision granted service connection for lumbar radiculopathy of the right lower extremity and assigned a 10 percent rating.  Thereafter, in November 2008, the Veteran requested a review of that determination.  That statement was received within one year of the July 2008 decision, therefore, the claim remained pending and the entire period of time since the date of service connection is for consideration.  38 C.F.R. § 3.156(b) (2012).  

The Board has considered whether the Veteran would be prejudiced by the Board considering the claim as dating back to the date of service connection and finds that he would not.  The RO in the April 2009 rating decision listed the relevant evidence of record, including medical records from April 1975 to April 1999, and continued the 10 percent disability rating for the lumbar radiculopathy of the right lower extremity.  The July 2008 rating decision indicated that the evidence considered included a VA examination dated in June 2008.  Accordingly, the Board finds that the Veteran is not prejudiced by the Board considering his claims as one pertaining to the propriety of an increased rating dating back to date service connection was granted.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections.  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a)-(b) (2012).  

However, the provisions of 38 C.F.R. § 3.344(c) specify that those considerations are applicable for ratings which have continued for long periods at the same level for five years or more, and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344(c) (2012).

Because the RO reduced the Veteran's rating, there are specific notice requirements that apply to reductions in ratings.  38 C.F.R. § 3.105(e)-(i) (2012).  Where the reduction in rating of a service-connected disability or employability status is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reason.   38 C.F.R. § 3.105(e) (2012).

At the time the RO granted service connection for lumbar radiculopathy of the right lower extremity in the July 2008 rating decision, the Veteran's overall combined rating was 90 percent, effective May 29, 2003.  At the time of the rating decision reducing the Veteran's disability rating for his for lumbar radiculopathy, right lower extremity from 10 percent to a 0 percent disability rating, the Veteran's overall combined rating was still at 90 percent, effective May 29, 2003.  In addition, the Veteran had established entitlement to a total disability rating based on individual unemployability due to service-connected disability, effective May 29, 2003.  As the reduction from a 10 percent rating to a 0 percent rating did not result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance was not required.  38 C.F.R. § 3.105(e) (2012).  Moreover, the Veteran was granted service connection for lumbar radiculopathy of the right lower extremity based on a finding of chronic radiculopathy on the right lower extremity during the June 2008 VA examination.  A subsequent VA peripheral nerves examination dated in January 2009 confirmed the diagnosis of chronic radiculopathy on the right lower extremity.  However, VA peripheral nerves and spine examinations dated in March and April 2011 did to show any conclusive evidence of any peripheral neuropathy or any radiculopathy.  

As the RO reduced the Veteran's rating in a rating decision in a June 2011 rating decision, effective March 29, 2011, the Veteran's rating had not continued for a period of five years or more.  Therefore, the provisions of 38 C.F.R. § 3.344 do not apply.  38 C.F.R. § 3.44(c) (2012).  Furthermore, no proposed rating was required because the Veteran's compensation payments were not reduced or discontinued by the reduction.  38 C.F.R. § 3.105(e) (2012).  Therefore, the Board finds that the reduction was procedurally proper and the Board will proceed with the Veteran's claim for an increased rating.

The Veteran seeks a disability rating in excess of 10 percent for his service-connected lumbar radiculopathy of the right lower extremity prior to March 29, 2011, and to a compensable disability rating thereafter.  

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2012).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Following an initial award of service connection for a disability, separate ratings can be assigned for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's right lower extremity radiculopathy has been rated 10 percent, under Diagnostic Code 8521 for mild incomplete paralysis of the internal popliteal nerve.  Incomplete paralysis of the internal popliteal nerve warrants a 20 percent rating when moderate and a 30 percent rating when severe.  Complete paralysis manifested by plantar flexion lost, frank adduction of foot impossible, flexion and separation of toes abolished, no muscle in sole can move, lesions of the nerve high in the popliteal fossa, and plantar flexion of the foot lost warrants a maximum 40 percent rating.  38 C.F.R. § 4.124a, Code 8521 (2012).  The evidence does not show that any other diagnostic code is more appropriate to rate the Veteran's disability.

The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2012).

The Board observes that the words, slight, moderate, and severe, are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are equitable and just.  38 C.F.R. § 4.6 (2012).  It should also be noted that use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2012).

At a June 2008 VA examination, the Veteran denied a history of numbness and leg or foot weakness.  There was evidence of spasm, pain with motion, and tenderness on the right side.  There was no evidence of atrophy, guarding, or weakness.  A motor examination revealed full active movement against full resistance.  Muscle tone was normal and there was no muscle atrophy.  A sensory examination was normal for the right lower extremity.  Reflexes were also normal in the right lower extremity.  An electrodiagnostic study revealed electrophysiologic changes compatible with sensorimotor polyneuropathy affecting the lower extremity nerves and chronic right L5 radiculopathy. 

In August 2009, the Veteran reported numbness in his extremities due to his back pain.  

At a January 2009 VA peripheral nerves examination, the Veteran reported weakness, numbness, paresthesias, and a tingling sensation.  A motor test, sensory function test, and peripheral nerve test were all normal for the right lower extremity.  The diagnoses were chronic, right L5 radiculopathy; and sensorimotor peripheral neuropathy of the lower extremities.  

In March 2011 the Veteran was accorded a VA peripheral nerves examination.  During the examination the Veteran reported weakness, numbness, paresthesias, and pain.  He also reported a tingling sensation.  Reflexes were normal and a sensory examination of the right lower extremity was normal for vibration, pain/pinprick, position sense, and light touch.  An EMG was normal and there was no evidence of peripheral neuropathy or radiculopathy.  The examiner indicated that there was no evidence of any active neuropathic nor myopathic disorder elicited with the examination.  

At a April 2011 VA spine examination, the examination the Veteran denied any numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  A sensory examination revealed vibration, pinprick, light touch, and position sense were normal in the right lower extremity.  The examiner reviewed a private EMG dated in April 2011 which was normal.  The impression was there was no diagnosis of peripheral neuropathy or radiculopathy noted.  

During the April 2012 Board hearing, the Veteran testified that his right leg seemed to be okay right now.  He indicated that he did not feel pain like he used to feel.  

The Veteran was diagnosed with chronic right L5 radiculopathy during the June 2008 VA examination and the January 2009 VA examination confirmed that diagnosis.  However, the evidence does not indicate that the Veteran's chronic right L5 radiculopathy caused more than minimal impairment.  The evidence shows mainly sensory complaints, which would warrant no more than a finding of mild incomplete paralysis.  Based on the foregoing evidence, the Board finds that the Veteran's right lower extremity radiculopathy has been no more than mildly disabling prior to March 29, 2011, and a rating in excess of 10 percent under Diagnostic Code 8521 is not warranted for any time prior to March 29, 2011.

The Board also finds the preponderance of the evidence is against finding that a compensable rating is warranted from March 29, 2011.  The March and April 2011 VA examinations are silent for a diagnosis of radiculopathy and the Veteran denied any numbness, paresthesias, leg or foot weakness, falls, and unsteadiness.  Moreover, during the March 2011 examination, reflexes and a sensory examination of the right lower extremity were normal.  An EMG was normal and there was no evidence of peripheral neuropathy or radiculopathy.  Additionally, during the April 2011 Board hearing, the Veteran testified that his right leg had improved to the point that he did not feel any pain.  Based on the foregoing evidence, the Board finds that the Veteran is not entitled to more than a 0 percent rating for his service-connected right lower extremity radiculopathy from March 29, 2011.  38 C.F.R. §§ 4.31, 4.124a, Diagnostic Code 8521 (2012).  

The above determinations are based on consideration of pertinent provisions of the rating schedule.  The Board notes that there is no showing that, at any point during the appeal period, that the Veteran's lumbar radiculopathy of the right lower extremity has shown so exceptional or so unusual a disability picture as to warrant referral for consideration of the assignment of a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b)(1) (2012).  The Veteran's service-connected lumbar radiculopathy of the right lower extremity has not objectively been shown to markedly interfere with employment beyond that contemplated in the assigned ratings.  The objective evidence is against a finding that the right lower extremity disability has warranted frequent periods of hospitalization, or has otherwise rendered impractical the application of the regular scheduler standards.  In the absence of any of the factors outlined above, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 157 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The evidence does not show marked interference with employment or frequent hospitalization due to the right lower extremity radiculopathy.  Therefore, his disability picture is contemplated by the rating schedule, and the assigned schedular rating is adequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, the Board finds that referral for extraschedular consideration is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent prior to March 29, 2011, and is against the assignment of a compensable rating thereafter, for lumbar radiculopathy of the right lower extremity.  The preponderance of the evidence is against the assignment of any higher ratings.  Therefore, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an initial disability rating in excess of 10 percent for lumbar radiculopathy of the right lower extremity prior to March 29, 2011, is denied.  

Entitlement to a compensable disability rating for lumbar radiculopathy of the right lower extremity from March 29, 2011, is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


